Order entered September 22, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-12-00896-CV

    MARY E. BIVINS FOUNDATION AND COLLINGHAM INVESTMENT FUND,
                              Appellants

                                           V.

     HIGHLAND CREDIT STRATEGIES FUND LTD., HIGHLAND CAPITAL
     MANAGEMENT L.P., JAMES DONDERO, AND MARK OKADA, Appellees

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-09-03742-C

                                       ORDER
      Appellant Collingham Investment Fund has filed a motion to dismiss stating that it no

longer wishes to pursue its appeal. The motion is GRANTED, and Collingham Investment

Fund’s appeal is DISMISSED.


                                                  /s/   MICHAEL J. O'NEILL
                                                        PRESIDING JUSTICE